Title: To George Washington from Joseph Reed, 8 March 1777
From: Reed, Joseph
To: Washington, George



Dear Sir
Philad. March 8. 1777

Having but a few Moments Notice of this Express I can only acknowledge the Receipt of your Excellys last Favour, & acquaint you that I will take the first Oppy of consulting Mr Cox on the Appointment of Commissary of Prisoners. As Col. Biddle the Deputy Qr Master & Col. Flower the Commissary of Stores have the Rank of Colonel who have moved in much lower Spheres in Life than Col. Cox I have no Doubt but he will expect a Rank equal to theirs & not inferiour to what he has bore in the Militia.
The Congress having adjourned to this City I suppose they will soon come to some Resolution respecting the Command of the Horse. As Ambition for military Command is not my ruling Passion I make no Doubt any Preference given to any other Person will be founded on such Merit as will give Satisfaction to every one. I am sure it will give it to me as I love my Country too well, & have too deep a Stake in the Game not to wish it well played.
I am very sensible that some Obstructions have been thrown in the Way by the Gentlemen from New England—but I do not much wonder it should be so, & therefore do not blame them. My Anxiety to reform the terrible Abuses which prevailed among us often led me farther perhaps than was prudent especially if I had sought Popularity or Promotion which I did not the Good of the Service was my Object tho I may have misapprehended the Means & Mode.

At all Events my dear Sir, I flatter myself nothing will arise from the Determination of Congress that will give you any Dissatisfaction. I am too inconsiderable to be the Subject of the slightest Difficulty between the first civil & military Powers. And my Countrymen here are partial enough to think me deserving of Offices of Honour & Profit which I should not have presumed to have sollicited—So that should Things not go exactly in the Line you have pointed out perhaps the Result may be better on the whole than you expect.
I could have wish’d to have had one Hour of private Conversation with you on the Subject of a Letter wrote me by General Lee before his Captivity—I deferr’d it in Hopes of obtaining from him the Letter to which his was an Answer—I fear from what we hear that he will be sent to England & of Course little Probability of my obtaining it. While he stays in America I cannot give up my Hopes—& in the mean Time I most solemnly assure you that you would see nothing in it inconsistent with that Respect & Affection which I have & ever shall bear to your Person & Character. My pressing him most earnestly to join you assoon as possible & mentioning that Mount Washington was taken before any Decision was had respecting it, led to Expressions & an Answer which must have been disapproved by you & which I was far from expecting. I had rather multiply Instances than repeat Assurances of my Respect & Attachment. No Man in America my dear General, more truly & ardently wishes your Honor Happiness & Success or would more exert himself to promote them. I say more upon this Occasion from a Probability that we shall not renew our military Connexion & therefore can have no other Interest than that of securing your Esteem free from all selfish Principles.
At the same Time I make you a most sincere Tender of my Services at any Time of particular Difficulty if you think they will lighten any Part of the heavy Burthen which you are called by Providence to support & which I doubt not will eventually elevate you to a Heighth of Honour & Glory that a few happy Men in all Ages are only called to possess.
General Cadwallader does not accept his Appointment which I am sorry for—It is a real Loss to the Service. I am with unfeigned Respect & Regard Dear Sir Your Most Obed. & very Hbble Servt

Jos: Reed

